
	

115 S894 IS: To amend title 40, United States Code, to provide requirements for the disposal of surplus Federal property relating to review of bidders and post-sale responsibilities.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 894
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to provide requirements for the disposal of surplus Federal
			 property relating to review of bidders and post-sale responsibilities.
	
	
		1.Modifications relating to method of disposition of surplus Federal property and subsequent
 responsibilitiesSection 543 of title 40, United States Code, is amended— (1)in the first sentence, by striking An executive and inserting the following:
				
 (a)In generalThe Administrator of General Services or an executive; (2)in the second sentence—
 (A)by striking it considers; and (B)by striking The agency and inserting the following:
					
						(b)Disposal actions
 (1)DocumentationThe Administrator of General Services or an executive agency; and (3)in subsection (b) (as designated by paragraph (2)(B)), by adding at the end the following:
				
 (2)Observations of bidderFor purposes of ensuring settlement of a loan used for the purchase by a member of the public of any Federal real property with a significant health or safety concern sold by the General Services Administration under this chapter, the Administrator of General Services shall—
 (A)during the course of the ordinary bidding process, identify, to the best of the ability of the Administrator of General Services, whether any obvious and significant indication is present that the purchaser is not capable of—
 (i)settling the loan obligation; or
 (ii)removing any health or safety conditions; and (B)if such an obvious and significant indication is identified—
 (i)document the indication; and (ii)disallow sale of the Federal property to the prospective purchaser.
							(3)Asbestos
 (A)Definition of asbestos-affected propertyIn this paragraph, the term asbestos-affected property means any Federal property that— (i)is sold by the General Services Administration under this chapter after April 30, 2013; and
 (ii)contains— (I)friable asbestos; and
 (II)a significant overall quantity of asbestos, such that damage inflicted on the Federal property by a natural disaster would cause significant damage to the public due to the quantity of asbestos.
 (B)ResponsibilityIn the event that an immediate or subsequent purchaser of an asbestos-affected property is a debtor (as defined in section 101 of title 11, United States Code), and transfers any portion of the asbestos-affected property with significant quantities of unabated asbestos to a unit of State or local government, on request by that unit of government, the Administrator of General Services shall coordinate with other Federal agencies to identify funding resources for the purpose of asbestos abatement if that unit of government submits the request to the Administrator of General Services not later than 20 years after the date of the initial sale of the real property by the General Services Administration..
			
